 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-4
Record Date: January 31, 2006
Distribution Date: February 21, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
1-A1
      81744FHV2       SEN       4.71000 %       115,799,390.83        
454,512.61         5,562,457.18         0.00         110,236,933.65        
6,016,969.79         0.00  
1-A2
      81744FHW0       SEN       4.86000 %       12,866,791.80         52,110.51
        618,060.06         0.00         12,248,731.74         670,170.57        
0.00  
1-AR
      81744FJF5       SEN       5.09438 %       0.00         0.16         0.00  
      0.00         0.00         0.16         0.00  
1-XA
      81744FJD0       SEN       0.18351 %       0.00         19,676.06        
0.00         0.00         0.00         19,676.06         0.00  
2-A1
      81744FJG3       SEN       4.08164 %       147,431,518.22        
501,468.60         175,465.65         0.00         147,256,052.56        
676,934.25         0.00  
2-A2
      81744FJH1       SEN       4.08164 %       9,455,744.23         32,162.45  
      11,253.76         0.00         9,444,490.48         43,416.21         0.00
 
2-AR
      81744FJJ7       SEN       4.09917 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-B1
      81744FHX8       SUB       4.94000 %       2,093,000.00         8,616.18  
      0.00         0.00         2,093,000.00         8,616.18         0.00  
1-B2
      81744FHY6       SUB       5.12000 %       1,395,000.00         5,952.00  
      0.00         0.00         1,395,000.00         5,952.00         0.00  
1-B3
      81744FHZ3       SUB       4.90851 %       1,706,000.00         6,978.26  
      0.00         0.00         1,706,000.00         6,978.26         0.00  
1-XB
      81744FJE8       SEN       0.00000 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-B4
      81744FJA6       SUB       4.90851 %       697,000.00         2,851.03    
    0.00         0.00         697,000.00         2,851.03         0.00  
1-B5
      81744FJB4       SUB       4.90851 %       543,000.00         2,221.10    
    0.00         0.00         543,000.00         2,221.10         0.00  
1-B6
      81744FJC2       SUB       4.90851 %       310,325.03         1,269.36    
    0.00         0.00         310,325.03         1,269.36         0.00  
2-B1
      81744FJK4       SUB       4.08164 %       1,740,000.00         5,918.38  
      0.00         0.00         1,740,000.00         5,918.38         0.00  
2-B2
      81744FJL2       SUB       4.08164 %       696,000.00         2,367.35    
    0.00         0.00         696,000.00         2.367.35         0.00  
2-B3
      81744FJM0       SUB       4.08164 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B4
      81744FJN8       SUB       4.08164 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B5
      81744FJP3       SUB       4.08164 %       348,000.00         1,183.68    
    0.00         0.00         348,000.00         1,183.68         0.00  
2-B6
      81744FJQ1       SUB       4.08164 %       174,416.03         593.24      
  0.00         0.00         174,416.03         593.24         0.00              
                                                 
Totals
                                    295,952,186.14         1,100,248.33        
6,367,236.65         0.00         289,584,949.49         7,467,484.98        
0.00                                                                

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         115,799,390.83         68,955.12       5,493,502.06
      0.00       0.00         5,562,457.18         110,236.933.65        
0.82599850         5,562,457.18  
1-A2
      14,829,000.00         12,866,791.80         7,661.79       610,398.27    
  0.00       0.00         618,060.06         12,248,731.74         0.82599850  
      618,060.06  
1-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-XA
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
2-A1
      160,096,000.00         147,431,518.22         94,669.74       80,795.90  
    0.00       0.00         175,465.65         147,256,052.56         0.91979845
        175,465.65  
2-A2
      10,268,000.00         9,455,744.23         6,071.79       5,181.97      
0.00       0.00         11,253.76         9,444,490.48         0.91979845      
  11,253.76  
2-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-B1
      2,093,000.00         2,093,000.00         0.00       0.00       0.00      
0.00         0.00         2,093,000.00         1.00000000         0.00  
1-B2
      1,395,000.00         1,395,000.00         0.00       0.00       0.00      
0.00         0.00         1,395,000.00         1.00000000         0.00  
1-B3
      1,706,000.00         1,706,000.00         0.00       0.00       0.00      
0.00         0.00         1,706,000.00         1.00000000         0.00  
1-XB
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
1-B4
      697,000.00         697,000.00         0.00       0.00       0.00      
0.00         0.00         697,000.00         1.00000000         0.00  
1-B5
      543,000.00         543,000.00         0.00       0.00       0.00      
0.00         0.00         543,000.00         1.00000000         0.00  
1-B6
      310,325.03         310,325.03         0.00       0.00       0.00      
0.00         0.00         310,325.03         1.00000000         0.00  
2-B1
      1,740,000.00         1,740,000.00         0.00       0.00       0.00      
0.00         0.00         1,740,000.00         1.00000000         0.00  
2-B2
      696,000.00         696,000.00         0.00       0.00       0.00      
0.00         0.00         696,000.00         1.00000000         0.00  
2-B3
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B4
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B5
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00  
2-B6
      174,416.03         174,416.03         0.00       0.00       0.00      
0.00         0.00         174,416.03         1.00000000         0.00            
                                 
Totals
      329,050,841.06         295,952,186.14         177,358.45      
6,189,878.20       0.00       0.00         6,367,236.65         289,584,949.49  
      0.88006142         6,367,236.65                                          
   

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         867.67764504         0.51667643       41.16246982  
    0.00000000       0.00000000         41.67914625         825.99849879        
0.82599850         41.67914625  
1-A2
      14,829,000.00         867.67764515         0.51667611       41.16247016  
    0.00000000       0.00000000         41.67914627         825.99849889        
0.82599850         41.67914627  
1-AR
      50.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
1-XA
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
2-A1
      160,096,000.00         920.89445220         0.59133114       0.50467157  
    0.00000000       0.00000000         1.09600271         919.79844943        
0.91979845         1.09600271  
2-A2
      10,268,000.00         920.89445169         0.59133132       0.50467180    
  0.00000000       0.00000000         1.09600312         919.79844955        
0.91979845         1.09600312  
2-AR
      50.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
1-B1
      2,093,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B2
      1,395,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B3
      1,706,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-XB
      0.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.0000000000        
0.00000000         0.00000000  
1-B4
      697,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B5
      543,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
1-B6
      310,325.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B1
      1,740,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B2
      696,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B3
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B4
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B5
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
2-B6
      174,416.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000                                              

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
1-A1
      01/20/06 – 02/19/06         30         4.71000 %       115,799,390.83    
    454,512.61       0.00       0.00       0.00         454,512.61         0.00
        110,236,933.65  
1-A2
      01/20/06 – 02/19/06         30         4.86000 %       12,866,791.80      
  52,110.51       0.00       0.00       0.00         52,110.51         0.00    
    12,248,731.74  
1-AR
      N/A         N/A         5.09438 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-XA
      01/1/06 – 01/30/06         30         0.18351 %       128,666,182.63      
  19,676.06       0.00       0.00       0.00         19,676.06         0.00    
    122,485,665.39  
2-A1
      01/1/06 – 01/30/06         30         4.08164 %       147,431,518.22      
  501,468.60       0.00       0.00       0.00         501,468.60         0.00  
      147,256,052.56  
2-A2
      01/1/06 – 01/30/06         30         4.08164 %       9,455,744.23        
32,162.45       0.00       0.00       0.00         32,162.45         0.00      
  9,444,490.48  
2-AR
      N/A         N/A         4.09917 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-B1
      01/20/06 – 02/19/06         30         4.94000 %       2,093,000.00      
  8,616.18       0.00       0.00       0.00         8,616.18         0.00      
  2,093,000.00  
1-B2
      01/20/06 – 02/19/06         30         5.12000 %       1,395,000.00      
  5,952.00       0.00       0.00       0.00         5,952.00         0.00      
  1,395,000.00  
1-B3
      01/20/06 – 02/19/06         30         4.90851 %       1,706,000.00      
  6,978.26       0.00       0.00       0.00         6,978.26         0.00      
  1,706,000.00  
1-XB
      N/A         30         0.00000 %       3,488,000.00         0.00      
0.00       0.00       0.00         0.00         0.00         3,488,000.00  
1-B4
      01/1/06 – 01/30/06         30         4.90851 %       697,000.00        
2,851.03       0.00       0.00       0.00         2,851.03         0.00        
697,000.00  
1-B5
      01/1/06 – 01/30/06         30         4.90851 %       543,000.00        
2,221.10       0.00       0.00       0.00         2,221.10         0.00        
543,000.00  
1-B6
      01/1/06 – 01/30/06         30         4.90851 %       310,325.03        
1,269.36       0.00       0.00       0.00         1,269.36         0.00        
310,325.03  
2-B1
      01/1/06 – 01/30/06         30         4.08164 %       1,740,000.00        
5,918.38       0.00       0.00       0.00         5,918.38         0.00        
1,740,000.00  
2-B2
      01/1/06 – 01/30/06         30         4.08164 %       696,000.00        
2,367.35       0.00       0.00       0.00         2,367.35         0.00        
696,000.00  
2-B3
      01/1/06 – 01/30/06         30         4.08164 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B4
      01/1/06 – 01/30/06         30         4.08164 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B5
      01/1/06 – 01/30/06         30         4.08164 %       348,000.00        
1,183.68       0.00       0.00       0.00         1,183.68         0.00        
348,000.00  
2-B6
      01/1/06 – 01/30/06         30         4.08164 %       174,416.03        
593.25       0.00       0.01       0.00         593.24         0.20        
174,416.03                                                    
Totals
                                              1,100,248.18       0.00       0.01
      0.00         1,100,248.33         0.20                                    
                         

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                          Beginning             Payment of      
                                        Current     Certificate/     Current  
Unpaid   Current   Non-Supported               Remaining             Original
Face     Certificate     Notional     Accrued   Interest   Interest   Interest  
  Total Interest     Unpaid Interest     Ending Certificate/ Class     Amount  
  Rate     Balance     Interest   Shortfall   Shortfall(1)   Shortfall    
Distribution     Shortfall(2)     Notational Balance                            
               
1-A1
      133,459,000.00         4.71000 %       867.67764504         3.40563476    
  0.00000000       0.00000000       0.00000000         3.40563476        
0.00000000         825.99849879  
1-A2
      14,829,000.00         4.86000 %       867.67764515         3.51409468    
  0.00000000       0.00000000       0.00000000         3.51409468        
0.00000000         825.99849889  
1-AR
      50.00         5.09438 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         3.20000000        
0.00000000         0.00000000  
1-XA
      0.00         0.18351 %       867.67764506         0.13268815      
0.00000000       0.00000000       0.00000000         0.13268815        
0.00000000         825.99849880  
2-A1
      160,096,000.00         4.08164 %       920.89445220         3.13229937    
  0.00000000       0.00000000       0.00000000         3.13229937        
0.00000000         919.79844943  
2-A2
      10,268,000.00         4.08164 %       920.89445169         3.13229938    
  0.00000000       0.00000000       0.00000000         3.13229938        
0.00000000         919.79844955  
2-AR
      50.00         4.09917 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000  
1-B1
      2,093,000.00         4.94000 %       1000.00000000         4.11666507    
  0.00000000       0.00000000       0.00000000         4.11666507        
0.00000000         1000.00000000  
1-B2
      1,395,000.00         5.12000 %       1000.00000000         4.26666667    
  0.00000000       0.00000000       0.00000000         4.26666667        
0.00000000         1000.00000000  
1-B3
      1,706,000.00         4.90851 %       1000.00000000         4.09042204    
  0.00000000       0.00000000       0.00000000         4.09042204        
0.00000000         1000.00000000  
1-XB
      0.00         0.00000 %       1000.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         1000.00000000  
1-B4
      697,000.00         4.90851 %       1000.00000000         4.09043042      
0.00000000       0.00000000       0.00000000         4.09043042        
0.00000000         1000.00000000  
1-B5
      543,000.00         4.90851 %       1000.00000000         4.09042357      
0.00000000       0.00000000       0.00000000         4.09042357        
0.00000000         1000.00000000  
1-B6
      310,325.03         4.90851 %       1000.00000000         4.09042094      
0.00000000       0.00000000       0.00000000         4.09040294        
0.00000000         1000.00000000  
2-B1
      1,740,000.00         4.08164 %       1000.00000000         3.40136782    
  0.00000000       0.00000000       0.00000000         3.40136782        
0.00000000         1000.00000000  
2-B2
      696,000.00         4.08164 %       1000.00000000         3.40136494      
0.00000000       0.00000000       0.00000000         3.40136494        
0.00000000         1000.00000000  
2-B3
      348,000.00         4.08164 %       1000.00000000         3.40137931      
0.00000000       0.00000000       0.00000000         3.40137931        
0.00000000         1000.00000000  
2-B4
      348,000.00         4.08164 %       1000.00000000         3.40137931      
0.00000000       0.00000000       0.00000000         3.40137931        
0.00000000         1000.00000000  
2-B5
      348,000.00         4.08164 %       1000.00000000         3.40137931      
0.00000000       0.00000000       0.00000000         3.40137931        
0.00000000         1000.00000000  
2-B-6
      174,416.03         4.08164 %       1000.00000000         3.40135021      
0.00000000       0.00005733       0.00000000         3.40129287        
0.00114668         0.00000000                                              

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
Deposits
       
Payments of Interest and Principal
    7,536,156.77  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    10,588.49  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    7,546,745.26  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    709.81  
Total Administration Fees
    78,550.47  
Payment of Interest and Principal
    7,467,484.98  
 
     
Total Withdrawals (Pool Distribution Amount)
    7,546,745.26  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    74,234.50  
Master Servicing Fee
    4,315.97  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
Total Administration Fees
    78,550.47  
 
     

 

*Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                                                 Account Type  
Beginning Balance     Current Withdrawals     Current Deposits     Ending
Balance    
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    4,829.62       300.79       0.00       4,505.48  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm
Weighted Average Gross Coupon
    4.779789 %
Weighted Average Net Coupon
    4.478790 %
Weighted Average Pass-Through Rate
    4.459967 %
Weighted Average Remaining Term
    313    
Beginning Scheduled Collateral Loan Count
    495  
Number of Loans Paid in Full
    3  
Ending Scheduled Collateral Loan Count
    492    
Beginning Scheduled Collateral Balance
    295,952,186.45  
Ending Scheduled Collateral Balance
    289,584,949.80  
Ending Actual Collateral Balance at 31-Jan-2006
    289,732,345.96    
Monthly P&I Constant
    1,356,182.64  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Scheduled Principal
    177,358.45  
Unscheduled Principal
    6,189,878.20  

 



--------------------------------------------------------------------------------



 



                                     Group   Group One     Group Two     Total  
Collateral Description
  Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    5.287473       4.351578       4.779789  
Weighted Average Net Rate
    4.926010       4.101578       4.478790  
Pass-Through Rate
    4.908510       4.081640       4.459967  
Weighted Average Maturity
    286       335       313  
Record Date
    01/31/2006       01/31/2006       01/31/2006  
Principal and Interest Constant
    673,266.44       682,916.20       1,356,182.64  
Beginning Loan Count
    246       249       495  
Loans Paid in Full
    3       0       3  
Ending Loan Count
    243       249       492  
Beginning Scheduled Balance
    135,410,507.90       160,541,678.55       295,952,186.45  
Ending Scheduled Balance
    129,229,990.66       160,354,959.14       289,584,949.80  
Scheduled Principal
    76,616.91       100,741.54       177,358.45  
Unscheduled Principal
    6,103,900.33       85,977.87       6,189,878.20  
Scheduled Interest
    596,649.53       582,174.66       1,178,824.19  
Servicing Fee
    40,788.32       33,446.18       74,234.50  
Master Servicing Fee
    1,974.74       2,341.23       4,315.97  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    553,886.47       546,061.09       1,099,947.56  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    95.019349 %
Pro Rata Subordinate Percentage
    4.980651 %  
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.723696 %
Pro Rata Subordinate Percentage
    2.276304 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                  DELINQUENT       BANKRUPTCY       FORECLOSURE
      REO       TOTAL           No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of Loans     Principal           Loans   Balance             Loans  
  Balance             Loans     Balance             Loans     Balance          
  Loans     Balance      
 
                                                                               
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00      
30 Days
  6     2,233,188.04       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     6       2,233,188.04      
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00      
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00      
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00      
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00      
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                                       
 
  6     2,233,188.04             0       0.00             0       0.00          
  0       0.00             6       2,233,188.04      
 
                                                                               
                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %    
30 Days
  1.219512%     0.770776 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.219512%       0.770776 %    
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %    
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %    
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %    
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %    
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                                 
 
  1.219512%     0.770776 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.219512%       0.770776 %                                                      
                         

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     10,588.49  

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                      DELINQUENT     BANKRUPTCY     FORECLOSURE     REO    
TOTAL Group One                                                                
                    No. of   Principal           No. of     Principal          
No. of     Principal           No. of     Principal           No. of    
Principal     Loans   Balance           Loans     Balance           Loans    
Balance           Loans     Balance           Loans     Balance
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  5     1,275,009.37       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     5       1,275,009.37  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                 
 
  5     1,275,009.37             0       0.00             0       0.00          
  0       0.00             5       1,275,009.37  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  2.057613%     0.986173 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.057613%       0.986173 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                           
 
  2.057613%     0.986173 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.057613%       0.986173 %
 
                                                                               
                   

                                                                               
                      DELINQUENT     BANKRUPTCY     FORECLOSURE     REO    
TOTAL Group Two                   1.183654%                                    
                            No. of   Principal           No. of     Principal  
        No. of     Principal           No. of     Principal           No. of    
Principal     Loans   Balance           Loans     Balance           Loans    
Balance           Loans     Balance           Loans     Balance
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  1     958,178.67       30 Days     0       0.00       30 Days     0       0.00
      30 Days     0       0.00       30 Days     1       958,178.67  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                 
 
  1     958,178.67             0       0.00             0       0.00            
0       0.00             1       958,178.67  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000%
      0-29 Days     0.000000%       0.000000 %
30 Days
  0.401606%     0.597206 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000%  
    30 Days     0.401606%       0.597206 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000%  
    60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000%  
    90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000%  
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000%  
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000%
      180+ Days     0.000000%       0.000000 %                                  
                             
 
  0.401606%     0.597206 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000%            
0.401606%       0.597206 %
 
                                                                               
                   

